Name: Decision No 2/98 of the EC-Turkey Association Council of 23 February 1998 repealing Decision No 2/78 relating to proof of origin for certain textile products exported by Turkey
 Type: Decision
 Subject Matter: European construction;  trade;  Europe;  leather and textile industries;  international trade
 Date Published: 1998-03-20

 Avis juridique important|21998D0320(02)Decision No 2/98 of the EC-Turkey Association Council of 23 February 1998 repealing Decision No 2/78 relating to proof of origin for certain textile products exported by Turkey Official Journal L 086 , 20/03/1998 P. 0039 - 0039DECISION No 2/98 OF THE EC-TURKEY ASSOCIATION COUNCIL of 23 February 1998 repealing Decision No 2/78 relating to proof of origin for certain textile products exported by Turkey (98/224/EC)THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to the Agreement of 12 September 1963 establishing an association between the European Economic Community and Turkey,Having regard to Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union (1), and in particular Article 12(2) and (3) thereof,Whereas Turkey has fulfilled its obligations pursuant to Article 12(2) of Decision No 1/95 of the EC-Turkey Association Council; whereas Decision No 2/78 of the EC-Turkey Association Council of 30 October 1978 relating to proof of origin for certain textile products exported by Turkey (2) therefore no longer applies and should be repealed,HAS DECIDED AS FOLLOWS:Article 1 Decision No 2/78 is hereby repealed.Article 2 This Decision shall enter into force on the third day following its adoption.Done at Brussels, 23 February 1998.For the EC-Turkey Association CouncilThe PresidentR. COOK(1) OJ L 35, 13.2.1996, p. 1.(2) OJ L 309, 1.11.1978, p. 2.